I regret I cannot concur in the holding by the majority of the court that the evidence is insufficient to show negligence on the part of appellant. The plaintiff testified: "Clayborn handed me his lantern and saw me go to the caboose well knowing that I did not know that the train was to be cut there. I came on top of the cars not knowing that there would be a cut made. They did not tell me and I did not know, not being with them at the time. They knew what they were going to do. They did not tell me and I went on top intending to go to my position. They should not have started till they had a man on the rear end of the train to protect against crossings. I started to the rear end of the train to protect these cars and while I was starting to cross from the second to the third car from the caboose the cut was made and I lost my balance and fell. He (Clayborn) knew I was going over the cars." Clayborn testified: "If I knew it would endanger Irving's life I would consider it my duty to notify him I was going to cut the train." The evidence was sufficient to raise the issue of negligence on the part of defendant.
If Irving did not know a cut was to be made of the cars and Clayborn knew that Irving did not know a cut was to be made, and further knew that Irving intended to pass over the cars, or could have reasonably anticipated that he would pass over them, in returning to his proper position at the rear of the train, then it was his duty to notify Irving of the intended cut and his failure to do so was negligence. Under the evidence, in my opinion, the court was not authorized to give a charge instructing a verdict for defendant.
The case of Railway Co. v. Temple, cited and relied upon in the opinion of the court, is distinguishable on the facts. There, Temple, the rear brakeman, had been shown the switching list and knew that the train was to be cut and certain cars dropped.
I am of the opinion that error is pointed out in the fourth assignment wherein it is contended the court erred in refusing defendant's special charge No. 6, reading as follows: "Unless you find from the evidence I. M. Clayborn was guilty of negligence in making the cut at the time and place he did, then you will find for defendant." The refusal of this charge, in my opinion, was error, which entitles appellant to a reversal of the judgment. I do not concur in the rendition of judgment in favor of appellant. *Page 815